PER CURIAM.
Sheila H. Kershaw appeals the district court’s order dismissing her complaint with prejudice for lack of subject matter jurisdiction pursuant to Fed.R.Civ.P. 12(b)(1) based on the doctrine of res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Kershaw v. Commissioner, No. CA-02-131-1-T (W.D.N.C. Aug. 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.